Page 1 of 2

 

1h
May 6, 2021 JS BANKRU SS,
y 6, STRICT OF pe SOUR

United States Bankruptcy Court for the District of Delaware
Judge Laurie Selber Silverstein

824 North Market Street

6th Floor

Wilmington, DE 19801

Dear Judge Silverstein:

In the matter versus the Boy Scouts of America, we have had many clients come forward to tell their
story and share their painful experiences from their time involved as members.

Enclosed, please find a statement from our client who wanted to share their personal experience. In
order to protect their identity we have redacted their personal information. Although anonymous,
it was important for them to share their experiences with the Court as this very important case
continues to move forward.

We look forward and await the next steps as we continue to seek justice for our clients from the
events that took place during their time involved with the Boy Scouts of America.

Sincerely,

 

 
 

Case 20-10343-LSS Doc 3714 Filed 05/12/21 Page 2 of 2

 

From:
To: BSA Claims

|
Sent: Thursday, February 25, 2021 4:06 PM

My Name is I When this happened to me 45 years ago it appears to me that | wasn't the only victim. This is

something that Needs immediate attention. We're just going to allow these people to do this kind of abuse to
children and nobody does anything about it | saw the commercials and | was intimidated at first to say anything but

something needs to be done this is not right this is caused a lot of trauma a lot of bad dreams just such
destructiveness of the psychic these people need to be put in jail and the key thrown away this is absolutely not right
